Per Curiam.

Respondent was admitted to the Bar of this State in 1946. He was charged with professional misconduct within the meaning of section 90 of the Judiciary Law and in violation of Canons 29 and 32 of the Canons of Professional Ethics by the petitioner, the Association of the Bar, in that on August 10, 1966, he /as convicted upon Ms plea of guilty to the misdemeanor of failing to file a Federal income tax return. Respondent was sentenced to serve nine months and was fined $5,000. He paid the fine and served Ms sentence.
The Referee has reported that the circumstances advanced by the respondent are insufficient to excuse his failure to file his income tax return and he finds the charge established.
*20The report of the Referee is confirmed.
The misdemeanor as to which the respondent pleaded guilty constitutes unprofessional conduct (Canons 29 and 32 of the Canons of Professional Ethics). No other charge of professional misconduct has been made against respondent during his 21 years of practice, but we must be mindful of the fact that membership in the Bar is a privilege burdened with conditions. One of these conditions is that attorneys must be held to a high standard of conduct. Respondent has violated this condition and in the circumstances is guilty of professional misconduct. It follows that discipline is indicated and respondent should be suspended for six months.
Stevens, J. P., Eager, Stetter, Telzer and McNally, JJ., concur.
Respondent suspended for a period of six months effective January 5,1968.